Citation Nr: 0510741	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of 
hepatitis.  

3.  Entitlement to service connection for a prostate 
disorder.  

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.  

5.  Entitlement to an initial compensable rating for a left 
knee disability with chondromalacia prior to November 12, 
1999.  

6.  Entitlement to an initial compensable rating for a left 
knee disability with chondromalacia beginning November 12, 
1999.  

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran retired in June 1998 after more than 20 years' 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2003, the Board Remanded the case for further 
evidentiary development concerning the issues listed above.  
To the extent possible, that development has been completed 
and the case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
tinnitus is the result of an injury or disease in service.  

2.  The medical evidence does not show that the veteran 
currently has residuals of hepatitis that is the result of an 
injury or disease in service.  

3.  The medical evidence does not show that the veteran 
currently has a chronic prostate disorder that is the result 
of an injury or disease in service.  

4.  The medical evidence shows that the veteran's service-
connected allergic rhinitis has been asymptomatic throughout 
most of the appeal period, but was manifested for a very 
brief period by not more than slight obstruction of the nasal 
passages.  

5.  The medical evidence shows that the service-connected 
left knee disability with chondromalacia was asymptomatic and 
displayed no abnormal clinical findings prior to November 12, 
1999.  

6.  The medical evidence shows that the service-connected 
left knee disability with chondromalacia was manifested by 
slight postoperative weakness, beginning November 12, 1999.  

7.  The medical evidence shows that the veteran has had Level 
I hearing in both ears throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Residuals of hepatitis were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  The criteria for an initial compensable rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.97, 
Code 6522 (2004).  

5.  The criteria for an initial compensable rating for a left 
knee disability with chondromalacia prior to November 12, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.71a, Codes 5099-5020 
(2004).  

6.  The criteria for an initial 10 percent rating for a left 
knee disability with chondromalacia effective from November 
12, 1999, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.71a, Code 5259 
(2004).  

7.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.85, 
Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 1999 rating decision, an August 
2000 statement of the case, and a supplemental statement of 
the case dated in April 2004 that discussed the pertinent 
evidence, and the laws and regulations related to claims for 
service connection for tinnitus, residuals of hepatitis, and 
a prostate disorder and for an initial compensable rating for 
allergic rhinitis, a left knee disability with 
chondromalacia, and bilateral hearing loss.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told 
that, for his service connection claims, he needed evidence 
showing an injury in service, or that a disease was made 
worse during service, or an event in service caused injury or 
disease, and for the compensable rating claims, he needed 
evidence showing that his disabilities had gotten worse.  The 
RO related that the veteran also needed to submit evidence of 
a current disability.  The RO stated that this could be shown 
by medical evidence.  Lastly he was told that in order to 
substantiate his claim of service connection he needed to 
submit or identify evidence of a relationship between his 
current disability and an injury, disease, or event in 
service.  He was informed that medical records or medical 
opinions usually showed this type of evidence.  He was told 
that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in March 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
2004, the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in April 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

At the outset, the Board notes that, pursuant to the Board's 
Remand in October 2003, VA compensation examinations were 
scheduled to evaluate the veteran's service-connected 
disabilities and to obtain specific information concerning 
the other claimed disabilities.  Prior to the examinations, 
the veteran requested that the examinations be rescheduled.  
When the medical center contacted the veteran, he first 
stated that he wasn't sure when he would be able to 
reschedule the appointments and then said, "just forget the 
whole thing," "cancel everything."  The Board wrote the 
veteran in March 2005 to clarify whether he meant that he 
wanted to withdraw his appeal; he responded that he did not 
want to withdraw any appealed issue.  

The regulations require that when a claimant fails to report 
for a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  The Board 
would also point out that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Tinnitus

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tinnitus becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service records indicate that the veteran's duties during 
service involved exposure to jet aircraft noise on the flight 
line on an aircraft carrier.  The service medical records are 
negative for complaints of tinnitus and the veteran 
specifically denied having tinnitus in August 1997.  

The report of a November 1999 VA audiometric evaluation notes 
that the veteran stated that he had had bilateral tinnitus 
periodically since 1986, despite his notation at the time of 
his separation examination that he had not had tinnitus.  The 
examiner did not comment on whether the tinnitus was due to 
the veteran's noise exposure during service.  The Board 
notes, however, that service connection has already been 
established for bilateral hearing loss.  

The record indicates that tinnitus was first noted more than 
one year after the veteran's separation from service, so that 
service connection may not be presumed for the disorder.  
Moreover, the Board finds relevant in this case that no 
examiner has specifically related the periodic bilateral 
tinnitus reported after service to the veteran's exposure to 
noise during service.  Service connection requires a nexus 
between the current disability and service, shown by medical 
evidence.  The examination that was canceled by the veteran 
in March 2004 might have provided that evidence.  Lacking 
that evidence, however, the Board concludes that the criteria 
for establishing service connection for tinnitus have not 
been met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, service connection for tinnitus must be denied.  

Residuals of hepatitis

The service medical records note that in August 1990 the 
veteran complained of fatigue; his abdomen was nontender and 
there was no hepatomegaly or icterus.  The examiner's 
assessment included "rule out hepatitis."  The service 
records also contain a notation in May 1991 indicating a 
diagnosis of possible hepatitis,.  Blood tests at that time 
for hepatitis, however, were negative.  The report of the 
veteran's separation examination does not mention any 
relevant complaints or pertinent abnormal clinical findings.  

At the time of the November 1999 VA compensation examination, 
the veteran reported that there had been a hepatitis outbreak 
in 1981 during service and that he had been given a hepatitis 
globulin injection.  He denied any history of jaundice.  He 
advised the examiner that his doctor had told him during a 
routine check-up three months earlier that his liver function 
tests were elevated, although a test for hepatitis and a 
liver ultrasound were apparently normal.  Some liver function 
tests during the November 1999 examination were reportedly 
elevated.  But the examiner did not record any pertinent 
abnormal clinical findings and did not include any mention of 
hepatitis or a liver disorder in his assessment.  

The veteran has submitted records of private treatment from 
March 1999 to February 2000.  In conjunction with the 
veteran's initial evaluation by that examiner in March 1999, 
blood tests reportedly showed elevated liver function values.  
A hepatitis profile reportedly indicated a positive test for 
hepatitis A.  During the initial evaluation, the veteran 
denied any symptomatology referable to his liver, although he 
reported a 10-15 pound weight loss over the previous 
3-4 months, and no pertinent abnormal clinical findings were 
noted.  Over the next several months, the veteran underwent a 
work-up for the abnormal blood tests and unexplained weight 
loss, to include an abdominal ultrasound and a liver biopsy.  
The ultrasound and liver biopsy were reportedly normal, 
although the veteran did complain of fatigue on occasion.  A 
February 2000 clinic note states that a chronic liver 
profile, ultrasound, and liver biopsy were all essentially 
normal and the veteran was doing well and had no complaints.  
No pertinent abnormal clinical findings were noted.  The 
examiner's impression was "elevated transaminases-
cryptogenic hepatitis."  (Dorland's Illustrated Medical 
Dictionary, 27th edition, defines "cryptogenic" as "of 
obscure, doubtful, or unascertainable origin.")

The veteran has indicated that he was possibly exposed to 
hepatitis during service and was given a prophylactic 
injection.  The service medical records, however, are 
completely negative for any complaints, abnormal clinical 
findings, or other indication that he in fact developed 
hepatitis during service.  Post-service VA and private 
treatment records have shown some abnormal liver function 
blood tests, although an abdominal ultrasound and even a 
liver biopsy were normal.  During a couple of private 
outpatient visits, the veteran reported some fatigue.  But he 
denied any complaints during other visits.  

The private examiner's diagnosis of cryptogenic hepatitis 
seems rather troublesome, in light of the normal chronic 
liver profile, ultrasound, and liver biopsy, unless he used 
the term in the sense of "doubtful."  The medical opinion 
that was requested in conjunction with the March 2004 
examination (which the veteran canceled) would likely have 
shed light on whether the veteran does in fact currently have 
hepatitis and whether that hepatitis began during service or 
developed as a result of his claimed exposure to hepatitis 
during service.  

Nevertheless, even viewing the available evidence in the 
light most favorable to the veteran, that evidence does not 
show that he currently does in fact have hepatitis or that 
any current hepatitis began during service or resulted from 
his exposure during service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

Accordingly, service connection for residuals of hepatitis is 
denied.  

Prostate disorder

The service medical records show that the veteran was treated 
on occasion for nonspecific urethritis and a urinary tract 
infection, and in January 1990 and August 1990 was noted to 
have possible prostatitis.  The only pertinent abnormal 
clinical findings concerning his prostate noted during 
service consisted of a soft, boggy, somewhat tender prostate 
on examination in July 1991.  No subsequent examiner during 
service recorded any complaints or abnormal clinical findings 
referable to the veteran's prostate.  

At the time of the veteran's initial evaluation by a private 
physician in March 1999, he stated that he had been told in 
the past that he had an enlarged prostate and that at one 
time he had difficulty with urination and was treated with 
medication.  He denied any current urinary difficulties, 
including nocturia.  On examination, his prostate was noted 
to be mildly enlarged, but was nontender.  The examiner 
diagnosed benign prostatic hypertrophy.  The remainder of the 
private treatment records do not mention the veteran's 
prostate or complaints referable to his prostate.  

The November 1999 VA examiner stated that the veteran had not 
had any recent recurrence of urinary tract symptoms.  On 
examination, his prostate was noted to be enlarged; no other 
pertinent abnormal clinical findings or diagnosis was 
recorded.  

The service medical records do not show that the veteran 
developed any chronic disorder of the prostate during 
service.  The post-service treatment and examination records 
show that he now has benign prostatic hypertrophy, but they 
do not indicate that the disorder began in or is otherwise 
attributable to service.  In the absence of such evidence, 
service connection is not established for any prostate 
disorder.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

Therefore, service connection for a prostate disorder is 
denied.  

Compensable initial ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's allergic rhinitis, a left knee disability, 
and bilateral hearing loss.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire period, considering the possibility of staged ratings, 
as provided by the Court in Fenderson.  

Allergic rhinitis

Allergic or vasomotor rhinitis with polyps warrants a 
30 percent rating.  Without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
to be assigned.  Code 6522.  

The service medical records show that, in March 1998, just 
prior to the veteran's separation from service, he reported 
having hay fever and sinus problems.  No pertinent abnormal 
clinical findings were noted, however.  

At the time of the veteran's March 1999 evaluation by a 
private physician, he reported having sinus problems and 
allergies on occasion.  On examination, the nasal mucosa and 
turbinates were normal and the nasal septum was midline.  In 
November 1999, the veteran indicated that he had had a flare-
up of his allergies the previous few days.  On examination, 
the nasal mucosa was mildly inflamed and the turbinates were 
swollen; the septum was noted to be deviated.  The examiner 
diagnosed allergic rhinitis.  Subsequent private treatment 
records do not reflect any relevant complaints or abnormal 
clinical findings.  

The November 1999 VA examiner recorded the veteran's reported 
history of sinus problems since 1994.  He stated that he 
would have a stuffy nose or nasal discharge every day and 
used over the counter medication.  He reported that sometimes 
he would have a greenish discharge together with sinus pain 
and his doctor would prescribe antibiotics.  The veteran 
denied any history of allergy problems.  The examiner noted 
that the nasal mucosa was congested.  No other pertinent 
abnormal clinical findings were reported.  The examiner 
diagnosed only sinusitis.  

The available medical records document only one flare-up of 
the veteran's service-connected allergic rhinitis since his 
separation from service, in November 1999.  Although VA and 
private examiners at that time indicated that his nasal 
mucosa was then mildly inflamed or congested, neither 
examiner noted findings consistent with significant 
obstruction of either nasal passage, let alone the 50 percent 
obstruction of both passages that is required for a 10 
percent rating.  The records do not indicate that the veteran 
experienced more than very brief, transient, very mild 
symptoms in November 1999.  While the examination scheduled 
in March 2004 might have disclosed more severe or longer 
lasting symptoms, the Board must evaluate the disability 
based on the available evidence.  Although the veteran 
apparently did experience some symptoms referable to the 
service-connected disability in November 1999, the Board 
finds that the symptoms and reported clinical findings did 
not more nearly approximate the criteria for a 10 percent 
rating under Code 6522 at any time during the appeal period.  
38 C.F.R. § 4.7.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular rating 
for this disability.  38 C.F.R. § 3.321(b)(1); see Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Therefore, an initial compensable rating for allergic 
rhinitis is denied.  

Left knee disability with chondromalacia

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The service medical records indicate that the veteran 
underwent arthroscopy of his left knee in January 1998; he 
had previously had problems with the knee for several years.  
Findings at the time of the arthroscopy included a loose 
body, degenerative changes, and chondromalacia, although the 
menisci were unremarkable.  In April 1998, it was noted that 
the veteran still had pain in the knee that increased with 
use.  The report of his separation examination, however, 
notes no pertinent abnormal clinical findings.  

The record of the initial private evaluation in March 1999 
does not reflect any complaint by the veteran referable to 
his left knee.  In fact, he apparently didn't even report the 
January 1998 arthroscopy to the examiner.  The examiner 
reported good range of motion of the veteran's knees, without 
crepitation or pain; the joints were not inflamed and the 
veteran's gait was normal.  None of the private treatment 
records mentions any complaints or abnormal clinical findings 
concerning the veteran's left knee.  

The November 12, 1999, VA examiner noted the veteran's report 
that he had experienced left knee pain and giving way prior 
to his in-service arthroscopy.  He indicated that since the 
arthroscopy, he had not experienced any locking, but had 
noted decreased strength in his left leg, for which he 
underwent three months of rehabilitation and strengthening 
exercises.  The veteran reported that he could still play 
tennis and basketball and could bowl, but that he couldn't 
run.  He denied pain in the left knee on a daily basis, 
although he stated that his left leg was still weaker than 
the right.  On examination, the veteran walked without pain 
or any assistive device.  The only noted pertinent abnormal 
clinical finding was 4/5 strength in the left leg as compared 
to 5/5 in the right leg.  The examiner commented that the 
veteran had "slight residual" of the left knee surgery.  

The Board notes that the available examination data for the 
veteran's service-connected left knee disability do not 
provide as complete a picture of the knee disability as is 
normally necessary for rating purposes.  The Board's 
consideration of this issue, however, is frustrated by the 
veteran's failure to comply with the examination that was 
scheduled in March 2004.  Therefore, the Board is required to 
evaluate the disability on the basis of the available data.  
38 C.F.R. § 3.655.  

Although the service medical records indicate that the 
veteran was still experiencing pain in his left knee in April 
1998, the report of his separation examination does not 
document any complaints or abnormal clinical findings 
concerning the left knee.  Further, the post-service private 
treatment records do not reflect any complaints or impairment 
due to the left knee disability beginning in March 1999.  
Because each of the applicable diagnostic codes requires at 
least some element of impairment to warrant a 10 percent 
rating (beyond mere "postoperative residuals"), and because 
no such residuals were evident between the veteran's 
separation from service and the November 1999 examination, 
the Board finds that the criteria for a compensable 
evaluation for the period prior to November 12, 1999, are not 
met.  

The only evidence of record showing any degree of left knee 
impairment is the report of the November 1999 VA compensation 
examination.  The only complaint and the only pertinent 
abnormal clinical finding noted on that report was slight 
left leg weakness.  Codes 5260 and 5261 require some 
limitation of motion for a compensable rating and 38 C.F.R. 
§ 4.59 states that painful motion is productive of 
disability, but no recent examiner has described any 
limitation of motion or painful motion of the left knee.  
There is no evidence of subluxation, instability, locking, or 
effusion, and no examiner has indicated that there is any 
dislocation of the semilunar cartilage in the knee.  
Therefore, a compensable rating is not warranted under Codes 
5257, 5258, 5260, or 5261.  

However, because the veteran has undergone arthroscopic 
surgery on his left knee and because the November 1999 
examiner described slight weakness, apparently as a residual 
of that surgery, and resolving all doubt in the veteran's 
favor, the Board finds that the criteria for a 10 percent 
rating under Code 5259 are met, even though it is not clear 
that the January 1998 arthroscopy involved removal of 
semilunar cartilage.  That diagnostic code does not provide 
for any higher rating.  

There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular rating 
for this disability.  38 C.F.R. § 3.321(b)(1); see Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Accordingly, an initial compensable rating prior to November 
12, 1999, must be denied, and a 10 percent rating and no more 
is allowed for the veteran's left knee disability, effective 
from November 12, 1999, the date of the VA compensation 
examination.  

Bilateral hearing loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

On the service department audiological evaluation conducted 
in April 1998, just prior to the veteran's retirement, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
5
10
5
10
8
Left
10
5
10
50
19

Speech audiometry was not recorded.  

On an authorized audiological evaluation in November 1999, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
15
10
5
15
11
Left
10
5
10
45
18

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 94 percent in the left 
ear.  

Both of the most recent audiometric evaluations-although 
they are not all that recent, owing to the veteran's failure 
to cooperate with the examination scheduled in March 2004-
reflect data that translate to Level I hearing in each ear.  
For such numeric designations, a noncompensable rating is 
assigned.  

As set forth above, ratings for hearing loss are determined 
by mechanically applying the rating criteria to certified 
test results.  The veteran has not furnished any evidence 
indicating that the available audiometric data do not provide 
an accurate picture of his hearing disability.  

There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular rating 
for this disability.  38 C.F.R. § 3.321(b)(1); see Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

Therefore, an initial compensable rating for bilateral 
hearing loss must be denied.  


ORDER

Service connection for tinnitus is denied.  

Service connection for residuals of hepatitis is denied.  

Service connection for a prostate disorder is denied.  

An initial compensable rating for allergic rhinitis is 
denied.  

An initial compensable rating for a left knee disability with 
chondromalacia prior to November 12, 1999, is denied.  

An initial compensable rating for a left knee disability with 
chondromalacia effective from November 12, 1999, is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial compensable rating for bilateral hearing loss is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


